UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1695



RICHARD W. DAVIS, JR.,

                                              Plaintiff - Appellant,

          versus


EXXON COMPANY, USA; RICHARD HARVIN;
JOHN BIAVASCHI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1471-A)


Submitted:   December 22, 1999            Decided:   January 12, 2000


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimberly L. Bradley, ABATO, RUBENSTEIN & ABATO, P.A., Baltimore,
Maryland, for Appellant. Richard J. Hafets, PIPER & MARBURY L.L.P.,
Baltimore, Maryland; Charles B. Wayne, PIPER & MARBURY L.L.P.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard W. Davis, Jr., appeals the district court's order

granting summary judgment in his former employer's favor in this

action alleging age discrimination, retaliation, breach of con-

tract, and defamation.   We have reviewed the parties' briefs, the

joint appendices, the supplemental appendix, and the district

court's opinion and find no reversible error.      Accordingly, we

affirm on the reasoning of the district court.   See Davis v. Exxon

Company, USA, No. CA-98-1471-A (E.D. Va. Apr. 20, 1999.)*       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court's order is marked as "filed" on
April 16, 1999, the district court's records show that it was
entered on the docket sheet on April 20, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the judgment or order was entered on the docket sheet
that we take as the effective date of the district court's
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2